         Case 2:11-cv-05782-PD Document 706 Filed 03/12/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                       )
 GLENDA JOHNSON ET AL.,                                )
                                                       )
              Plaintiffs,                              )
                                                       )    Case No. 2:11-cv-05782-PD
        v.                                             )    and all related cases
                                                       )
 SMITHKLINE BEECHAM CORPORATION                        )
 ET AL.,                                               )
                                                       )
              Defendants.                              )
                                                       )

                            PROCEDURAL MEMORANDUM OF
                            THE SPECIAL DISCOVERY MASTER

I.     Notice of Hearing

       Various participants’ scheduling issues, combined with the public health crisis, have

dissuaded me from attempting to hold a hearing in the period ending April 3. The hearing will

be held during the week of April 27 – May 1, 2020 in Judge Diamond’s Courtroom. Participants

should keep the entire week open for the time being.

II.    Procedure Going Forward

       We have completed Step 1 of the process described in my Memorandum of February 6,

2020 (Doc. 704): My proposed redactions of the hearing transcripts and exhibits (the “Hearing

Materials”) have been distributed to counsel for Hagens Berman Sobel Shapiro LLP; Tyler

Weaver; and Kay Gunderson Reeves, and I have received and considered their proposals for

different or additional redactions. Some but not all were accepted, and I have also made a few

additional redactions on my own initiative.

       Each of Terrie Bolton, Diana Cabcabin, John Marshall, Jose Navamuel, Carolyn

Sampson, and Mary Sells, directly or by counsel, will receive a unique copy of the Hearing
           Case 2:11-cv-05782-PD Document 706 Filed 03/12/20 Page 2 of 2




Materials. 1 The transcripts made available to each will mask only that material that is protected

by another present or former plaintiff’s individual attorney-client or work-product privilege. My

planned redactions of any material as to which the recipient holds a privilege (alone or jointly

with other present or former plaintiffs) will be marked with transparent redaction boxes, but not

masked. The recipients will be given until Monday, April 6, 2020 to propose any further

redactions or challenge the redactions presented to them. After considering any such

suggestions, I will make the transcripts available – masking all work product and attorney-client

privileged communications that have not been waived or forfeited – to Defendants.

       I remind all concerned that the privilege or confidentiality judgments made throughout

this review process should be considered tentative, not final, as discussed in the February 6

Memorandum.




March 12, 2020                                /s/ William T. Hangley
                                              WILLIAM T. HANGLEY
                                              SPECIAL DISCOVERY MASTER




       1
          Each unique set of these Hearing Materials will be placed on a password-protected
ShareFile link; the password will be emailed only to appropriate individual or her counsel, as
well as to counsel for Hagens Berman, Mr. Weaver, and Ms. Reeves.



                                               -2-
